Bleckley, Chief Justice.
This is a contest over an office—the office of .tax-collector of Bartow county. Apparently there is very little doubt that Ginn was elected and Linn defeated; but the commission issued to Linn; and as the matter in controversy relates to something that the governor was competent to decide upon the face of the returns, we think the case is controlled by Corbitt v. McDaniel, 77 Ga. 544. Here, it is true, the returns are alleged to have been incomplete, an important omission having been made in sending them up to the capital; but we are to regard the state of the returns as the governor acted upon them, and if parties interested in the election neglected to see that all of the precincts were included, and failed to discover the omission, if any, before the commission issued, we think the courts cannot aid them, as the code now stands. Perhaps this subject needs further legislation, but if so, the legislative department of the government will doubtless discover in due time what amendment ought to be made. We think that without some amendment, the courts cannot reverse or evade the decision of the executive department upon the fact of election as shown by the returns, and the executive commission founded thereon.

Judgment affirmed.